department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date april4 uil legend taxpayer parent dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_511 background according to your ruling_request you are an exempt_organization under sec_501 c of the code you have been in operation for over a decade and you are a subsidiary of parent which is also exempt under c parent's main purpose is the creation and maintenance of quality standards applicable to entire industries parent's members include manufacturing companies that make products for which your standards apply individual practitioners in the field and government regulatory officials parent's standards are accredited american national standards and are available to the entire industry for which they pertain parent also works with state and local officials concerning the adoption of its standards into law certification of meeting any set of standards is not required for the sale of a product in fields that parent creates standards however you were formed to conduct the testing and listing activities of parent your main activities include a certification process whereby you review laboratory tests of products wishing to be certified physically inspect the products and physically inspect the plants where the products are made among other things the certification indicates that the product tested meets the standards you created for the industry once you certify a product as meeting the accepted standard that product is permitted to use your logo indicating to consumers that it meets the applicable standard a majority of the manufacturers in the fields parent has standards seek certification through you of meeting such standard additionally you publish a listing of all the products that you have certified for anyone to review both members and non-members of parent can put forth a product to be certified by you your certification processes allow regulatory officials in the industry to know that these products meet such standards without having to perform on-site testing that may otherwise be necessary to ensure public health and safety as part of your certification process you review reports from laboratory testing of the product as part of your activities you also maintain your own laboratory where manufacturers can submit their products to be tested in order to apply for certification your laboratory is one of over thirty labs recognized by you to provide valid and reliable laboratory reports for your certification process you also provide laboratory testing for certification of standards other than those of parent in the same fields at the request of manufacturers some of the other laboratories are run as for profit companies a lab report from one of these facilities is necessary in order to be certified by you as meeting parent's standards you are the only entity that certifies products as meeting the standard however these laboratories including yours run the physical tests that ensure a product meets standards for quality and safety this testing is for certification purposes and does not substitute for regular quality control testing by a manufacturer in fact regular quality control by the manufacturer is one criterion for certification you charge manufacturers for both the laboratory testing and the certification process your fee for testing is in the middle range of fees charged by other recognized laboratories both for profit and non profit the fee for testing is based on the cost of materials and labor used in conducting the testing with a mark up added to the cost of materials there is no difference in your fee for members and non-members of parent your board_of directors consists of eight individuals all appointed by the president of parent all eight directors are also board members of parent though legally two separate organizations most practitioners in the industries in which you operate do not regard you as such or realize that you and parent are two entities ruling requested the income received by you attributable to the activities of your testing laboratory is not subject_to the tax imposed on unrelated_business_taxable_income by sec_511 of the internal_revenue_code law sec_501 c of the internal_revenue_code code describes business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private shareholder sec_511 a of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed for expenses directly connected with the carrying on of such trade_or_business sec_513 of the code defines unrelated_trade_or_business any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use it makes of the profits derived to the exercise of performance by such organization of its charitable educational or other purpose constituting the basis for its exemption under sec_501 sec_1 c -1 of the income_tax regulations regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons sec_1_513-1 d of the regulations provide that a trade_or_business is related in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one where the performance of services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from performance of services does not derive from the conduct of a related trade_or_business sec_1_513-1 d of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must not be conducted on a larger scale than is reasonably necessary for the performance of such exempt functions revrul_68_264 c b defines a particular service for the purposes of sec_501 c of the code as an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses revrul_70_187 -1 c b holds that a nonprofit organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards within the industry as a whole qualifies for exemption under sec_501 c of the code the ruling states that the organization furnishes interested manufacturers with specifications setting forth minimum quality and performance standards approximately ninety percent of the manufacturers in the industry participate in the program of testing and certification and the organization fixes its charges at amounts sufficient to defray only the cost of the program the revenue_ruling also states that the organization's product testing and certification to enforce its product standards is a self-regulatory measure to prevent trade abuses in the industry the ruling concludes that the program does not constitute the performance of particular services for individual persons because the organization is engaged in activities directed to the improvement of business conditions within the industry as a whole revrul_81_127 1981_1_cb_357 concerns a chamber of commerce the purpose of which is to promote the commercial financial industrial and civic interests of a particular community its activities include the certification of the accuracy and authenticity of export documents this service is available to members and nonmembers for the same charge the main purpose of the certification of export documents is to provide an independent verification of the origin of exported goods the ruling holds that the certification of export documents stimulates international commerce by facilitating the export of goods and thus promotes and stimulates business conditions in the community generally thereby contributing importantly to the accomplishment of the organization's exempt functions therefore the activity is substantially related to organization's exempt_purpose in 267_fsupp_830 w o wash the court considered whether the plaintiff's quality control activities was the performance of particular services for individual members the court found that the individual and personal benefits enjoyed by members of the association because of its quality control services were inherently group benefits in that quality control insures safe plywood a prerequisite to its acceptance by the public and accounting for plywood manufacturing being a great industry all benefits to individuals derived from such services were found to be clearly incidental to the main purpose and reason for plaintiff's activity in providing them h cir the court in 693_f2d_525 provides that for a substantial relationship to exist any direct benefits flowing from a business league's activities must inure to its members in their capacities as members of the organization the court concluded that debt-collection data processing and insurance endorsement and administration are not the sort of unique activities that satisfies the substantial relationship_test nor are the benefits inherently group related rather than merely advising its members of the availability and desirability of insurance coverage to credit unions generally the league promoted the purchase of policies from a particular carrier because the benefits of the debt collection activities accrued only to certain credit unions these activities constituted the performance of services of a commercial nature for individual members rather than the promotion of a common business_interest with inherently group benefits analysis in order for income to be taxed under sec_511 of the code that income must be attributable to a trade_or_business that is regularly carried on and which is not substantially related to the exempt_purpose of the organization sec_512 sec_513 here you derive income from the running of a laboratory that tests manufactured products for quality and safety levels inherent in the product this activity is conducted on the same level as it is conducted by over thirty other organizations some of which conduct such services for profit additionally you charge a fee that is in the middle of the range of fees charged by other laboratories these factors all lead to the fact that your laboratory activities are a trade_or_business furthermore you conduct such testing on a constant basis year round therefore you regularly carry on your trade_or_business the only question remaining as to whether revenue from your laboratory testing is taxable_income is whether this activity is substantially related to your exempt_purpose sec_1_513-1 provides that a trade_or_business is related in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one this section goes on to conflate a causal relationship with contributing importantly to an exempt_purpose furthermore in order for a trade_or_business to be substantially related it must be conducted in a commiserate scope and manner to accomplishing an organization's exempt_purpose sec_1 d the service has provided a revenue_ruling discussing similar issues to your situation illuminating sec_513 revrul_70_187 supra provides that an organization that provides testing and certification to a large majority of an industry regardless of membership status and allows certified organizations to display a logo indentifying the certification does not have to pay unrelated_business_income_tax under sec_511 additionally the organization in revrul_70_187 supra only charged an amount needed to cover cost of testing the products and the testing did not supplement or replace the regular testing used by manufacturers in the production of their product similar to the organization in revrul_70_187 supra you set uniform standards for products in your industry in fact you set such standards for multiple industries and make such standards available to the public manufacturers and government officials you conduct testing to assure that products in your industry meet those specifications you offer your testing and certification to all manufacturers in the industry regardless of membership status your standards and the certification are accepted throughout the united_states and internationally for your entire industry your testing does not replace or supplement ordinary testing and inspection procedures by the manufacturer and you serve a self-regulatory function for the industries in which you operate the fact that your standards are all american national standards demonstrates the level to which your standards are accepted for your entire industry revrul_81_127 supra is also analogous to your situation in that ruling the organization provided verification services for export documents for a fee to members and non-members the organization's purpose was to increase international commerce and the independent verification of products export origin helped further that purpose by providing confidence in the origin of products the organization charged the same fee for members and non-members analogously your purpose is to further the quality and standards found in your industry and your testing and certification activities create confidence in the products of your industry additionally you also charge members and non-members the same fee for the testing similar to the organization in revrul_81_127 supra and the organization in 267_fsupp_830 your testing and certification while for individual manufacturers benefit the entire industry by ensuring a greater consumer experience with the products as well as aiding regulators in maintaining the applicable safety standards the benefit of your testing then goes to your members and non-members in their capacity as members and not to just the individual manufacturers being tested since the reputation of the entire industry is raised with the higher standards of more manufacturers see 693_f2d_525 267_fsupp_830 noting that the increased sales of plywood was put ahead of the increased sales of any general maker of plywood was a positive factor additionally the fact that your lab provides testing for other organization's standards within the same fields indicates a desire to support the quality of the industry as a whole rather than merely furthering the commercial viability of your own standard cf 611_f3d_617 h cir denying exemption to an organization seeking to provide specific trademark standards and testing to see if they met such standards on the grounds that the organization was seeking to promote a commercial designation rather than support the telecommunications industry as a whole ruling the income received by you attributable to the activities of your testing laboratory for year sec_2010 and later is not subject_to the tax imposed on unrelated_business_taxable_income by sec_511 of the internal_revenue_code this ruling will be made available for public inspection under sec_611 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
